Title: To James Madison from John Strode, 7 July 1810
From: Strode, John
To: Madison, James


Worthy Sir
Culpeper 7 July 1810
On the 31 March last I executed my penal Bond to you for the Sum of £320.13.10 and left it for you in the hands of Doctr Isaac Winston and yesterday executed a mortgage Deed to You as a further Surety for the payment, which on my Sacred honor if God permit shall be either proved or Acknowledged at the Next Fauquir Court. The reason this Sum was delay’d so long I was in hope that I could ere now have made you a handsome payment but alas! it is not in my power as yet. The Security is not so large as I wd. have wisht. It is intrinsically worth much more, but such is the extreme Scarcity of Money that property will not at this time bring but Very little. However I shall make yr. Claim less and less from time to time as it is in my power. Be increasing felicity yours is indeed the Ardent prayer of Yr. ever gratefull humble Servant
John St[r]ode
Herewith is a Copy of the Mortgaged Deed.
